DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11405916 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 1, 8 and 15 are broader in scope and thus encompass the subject of conflicting claim 1; instant claims 2, 9, 16 and 18 are equal/broader in scope and thus encompass the subject of conflicting claim 2; instant claims 3, 4 and 17 are equal/broader in scope and thus encompass the subject of conflicting claim 1; instant claims 5 and 12 are equal/broader in scope and thus encompass the subject of conflicting claim 3; instant claims 6, 13 and 19 are equal/broader in scope and thus encompass the subject of conflicting claim 5; instant claims 7, 14 and 20 are equal/broader in scope and thus encompass the subject of conflicting claim 6; instant claim 11 is equal/broader in scope and thus encompass the subject of conflicting claim 1.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The present specification (mainly [0019]) fails to support the feature of claim 10.  

Claim Rejections – 35 USC § 103
5.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 4-8, 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martch (US 2016/0191913 A1) in view of Park (US 20090093214 A1).  
For claim 1, Martch discloses a method, comprising: receiving, by a receiver server comprising a processor, respective signal receive levels from signal receivers, wherein the respective signal receive levels are associated with a broadcast signal comprising content, and at least some of the respective signal receive levels are based on different signal ranges associated with the signal receivers ([0036], [0053], [0080], figures 2, 7; [0113], [0119]-[0121]); and in response to determining that a respective signal receive level value associated with a signal receiver of the signal receivers does not satisfy at least a minimum signal receive level value, transmitting, by the receiver server, an instruction to the signal receiver that instructs the signal receiver to receive the content via an alternate signal (figure 7, [0107], [0108], [0111], [0119]-[0121]).     
Martch fails to mention converting, by the receiver server, the respective signal receive levels into respective normalized signal receive level values that are normalized according to a defined scale. 
Park discloses a receiver for receiving radio signals and detecting RSSI, and converting, by the receiver, the respective signal receive levels into respective normalized signal receive level values that are normalized according to a defined scale, and performing operations based on comparison of the normalized values (Abstract, [0035], figure 2). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Park into the art of Martch as to include normalized strength for easy and effective comparison.   
For claim 4, Martch in combination with Park substantially teaches the limitation in claim 1, Martch discloses wherein the instruction further instructs the signal receiver to receive the content via the alternate signal for a specified period of time ([0095] If the movie the user was watching was in high definition, for example, and was disrupted, another channel that may be regular definition may have the same movie simultaneously available; [0097] the system may continuously or periodically check the signal strength of the disrupted programming; to tune back to the disrupted programming after a predetermined time or the expected time when the disruption is expected to have ended).  
For claim 5, Martch in combination with Park substantially teaches the limitation in claim 4, Martch discloses wherein the specified period of time is based on an amount of time over which a prior signal disruption occurred ([0090], [0092]).  
For claim 6, Martch in combination with Park substantially teaches the limitation in claim 1, Martch discloses wherein the broadcast signal is a radio frequency signal transmitted from a satellite ([0021], [0113]).  
For claim 7, Martch in combination with Park substantially teaches the limitation in claim 1, Martch discloses wherein the alternate signal is transmitted via out-of-band communications ([0054], [0095], [0120]).  
For claim 8, Martch discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving respective signal receive levels from signal receivers, wherein the respective signal receive levels are associated with an original signal comprising content, and at least some of the respective signal receive levels are based on different signal ranges associated with the signal receivers ([0036], [0053], [0080], figures 2, 7; [0113], [0119]-[0121]); and in response to determining that a respective signal receive level value associated with a signal receiver of the signal receivers is not at least a minimum signal receive level value, sending an instruction to the signal receiver to receive the content via an alternate signal (figure 7, [0107], [0108], [0111], [0119]-[0121]).  
Martch fails to mention transforming the respective signal receive levels into respective normalized signal receive level values that are normalized according to a defined scale.
Park discloses a receiver for receiving radio signals and detecting RSSI, and converting, by the receiver, the respective signal receive levels into respective normalized signal receive level values that are normalized according to a defined scale, and performing operations based on comparison of the normalized values (Abstract, [0035], figure 2). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Park into the art of Martch as to include normalized strength for easy and effective comparison.   

For claim 10, Martch in combination with Park substantially teaches the limitation in claim 8, Martch discloses wherein the minimum signal receive level value is based upon the respective signal receive levels ([0080]).    
For claim 11, Martch in combination with Park substantially teaches the limitation in claim 8, Martch discloses wherein the instruction further specifies a defined period of time that the signal receiver is to receive the content via the alternate signal ([0095], [0097]).  
For claim 12, Martch in combination with Park substantially teaches the limitation in claim 11, Martch discloses wherein the defined period of time is based on an amount of time over which a prior signal disruption occurred ([0090], [0092]).
For claim 13, Martch in combination with Park substantially teaches the limitation in claim 8, Martch discloses wherein the original signal is a radio frequency signal transmitted from a satellite ([0021], [0113]). 
For claim 14, Martch in combination with Park substantially teaches the limitation in claim 8, Martch discloses wherein the alternate signal is transmitted via out-of-band communications ([0054], [0095], [0120]).  
For claim 15, Martch discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: obtaining respective signal receive levels from signal receivers, wherein the respective signal receive levels are associated with an original signal comprising content, and at least some of the respective signal receive levels are based on different signal ranges associated with the signal receivers ([0036], [0053], [0080], figures 2, 7; [0113], [0119]-[0121]); and in response to determining that a respective signal receive level value associated with a signal receiver of the signal receivers does not meet a minimum signal receive level value, communicating an instruction to the signal receiver to receive the content via an alternate signal (figure 7, [0107], [0108], [0111], [0119]-[0121]).  
Martch fails to mention converting the respective signal receive levels into respective normalized signal receive level values that are normalized according to a defined scale.  
Park discloses a receiver for receiving radio signals and detecting RSSI, and converting, by the receiver, the respective signal receive levels into respective normalized signal receive level values that are normalized according to a defined scale, and performing operations based on comparison of the normalized values (Abstract, [0035], figure 2). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Park into the art of Martch as to include normalized strength for easy and effective comparison.   
For claim 19, Martch in combination with Park substantially teaches the limitation in claim 15, Martch discloses wherein the original signal is a radio frequency signal transmitted from a satellite ([0021], [0113]).  
For claim 20, Martch in combination with Park substantially teaches the limitation in claim 15, Martch discloses wherein the alternate signal is transmitted via out-of-band communications ([0054], [0095], [0120]).  


10.	Claims 2-3, 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martch (US 2016/0191913 A1) as modified by Park (US 20090093214 A1), in view of Nguyen (US Pub 2011/0026902 A1). 
For claim 2, Martch in combination with Park substantially teaches the limitation in claim 1, but fails to mention wherein the minimum signal receive level value corresponds to a defined acceptable amount of audio distortion of the content. 
This teaching is disclosed by Nguyen: a system for reducing disruptions in recorded programming ([Title]), in order to provide improved user experience viewing programming from television service providers subject to program content disruptions ([0013]-[0014]) including satellite delivered programming ([0015]-[0016]), determining if a signal receive level is below a minimum signal receive level which is a signal level required (detects a disruption at the program signal level ... monitoring the quality (e.g., strength or energy) of the program signal received by the receiving device 118. When the strength of the program signal drops below a specified threshold level) ([0032] lines 4-7) to display content with a limited amount of pixilation and audio distortion (monitoring the quality of the video and/or audio provided ... When the program video or audio becomes degraded (e.g., as indicated by video/audio dropouts, video pixilation, audio distortion, or the like) ...indication that a program disruption has been detected.) ([0032] lines 11-19).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nguyen into the art of Martch as modified by Park in order to improve program continuity during interruptions using digital video and audio quality metrics.  
For claim 3, Martch in combination with Park substantially teaches the limitation in claim 1, but fails to mention wherein the minimum signal receive level value corresponds to a defined acceptable amount of pixelation of the content. 
Nguyen discloses systems and methods for reducing disruptions in recorded programming ([Title]), in order to provide improved user experience viewing programming from television service providers subject to program content disruptions ([0013]-[0014]) including satellite delivered programming ([0015]-[0016]), determining if a signal receive level is below a minimum signal receive level which is a signal level required (detects a disruption at the program signal level ... monitoring the quality (e.g., strength or energy) of the program signal received by the receiving device 118. When the strength of the program signal drops below a specified threshold level) ([0032] lines 4-7) to display content with a limited amount of pixilation and audio distortion (monitoring the quality of the video and/or audio provided ... When the program video or audio becomes degraded (e.g., as indicated by video/audio dropouts, video pixilation, audio distortion, or the like) ...indication that a program disruption has been detected.) ([0032] lines 11-19).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nguyen into the art of Martch as modified by Park in order to improve program continuity during interruptions using digital video and audio quality metrics.  
For claim 9, Martch in combination with Park substantially teaches the limitation in claim 8, but fails to mention wherein the minimum signal receive level value corresponds to an acceptable amount of audio distortion of the content.
This teaching is disclosed by Nguyen: a system for reducing disruptions in recorded programming ([Title]), in order to provide improved user experience viewing programming from television service providers subject to program content disruptions ([0013]-[0014]) including satellite delivered programming ([0015]-[0016]), determining if a signal receive level is below a minimum signal receive level which is a signal level required (detects a disruption at the program signal level ... monitoring the quality (e.g., strength or energy) of the program signal received by the receiving device 118. When the strength of the program signal drops below a specified threshold level) ([0032] lines 4-7) to display content with a limited amount of pixilation and audio distortion (monitoring the quality of the video and/or audio provided ... When the program video or audio becomes degraded (e.g., as indicated by video/audio dropouts, video pixilation, audio distortion, or the like) ...indication that a program disruption has been detected.) ([0032] lines 11-19).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nguyen into the art of Martch as modified by Park in order to improve program continuity during interruptions using digital video and audio quality metrics.  


For claim 16, Martch in combination with Park substantially teaches the limitation in claim 15, but fails to mention wherein the minimum signal receive level value corresponds to an acceptable amount of audio distortion of the content.
This teaching is disclosed by Nguyen: a system for reducing disruptions in recorded programming ([Title]), in order to provide improved user experience viewing programming from television service providers subject to program content disruptions ([0013]-[0014]) including satellite delivered programming ([0015]-[0016]), determining if a signal receive level is below a minimum signal receive level which is a signal level required (detects a disruption at the program signal level ... monitoring the quality (e.g., strength or energy) of the program signal received by the receiving device 118. When the strength of the program signal drops below a specified threshold level) ([0032] lines 4-7) to display content with a limited amount of pixilation and audio distortion (monitoring the quality of the video and/or audio provided ... When the program video or audio becomes degraded (e.g., as indicated by video/audio dropouts, video pixilation, audio distortion, or the like) ...indication that a program disruption has been detected.) ([0032] lines 11-19).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nguyen into the art of Martch as modified by Park in order to improve program continuity during interruptions using digital video and audio quality metrics.  

For claim 17, Martch in combination with Park substantially teaches the limitation in claim 15, but fails to mention wherein the minimum signal receive level value corresponds to an acceptable amount of pixelation of the content.
Nguyen discloses systems and methods for reducing disruptions in recorded programming ([Title]), in order to provide improved user experience viewing programming from television service providers subject to program content disruptions ([0013]-[0014]) including satellite delivered programming ([0015]-[0016]), determining if a signal receive level is below a minimum signal receive level which is a signal level required (detects a disruption at the program signal level ... monitoring the quality (e.g., strength or energy) of the program signal received by the receiving device 118. When the strength of the program signal drops below a specified threshold level) ([0032] lines 4-7) to display content with a limited amount of pixilation and audio distortion (monitoring the quality of the video and/or audio provided ... When the program video or audio becomes degraded (e.g., as indicated by video/audio dropouts, video pixilation, audio distortion, or the like) ...indication that a program disruption has been detected.) ([0032] lines 11-19).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nguyen into the art of Martch as modified by Park in order to improve program continuity during interruptions using digital video and audio quality metrics.  
For claim 18, Martch in combination with Park substantially teaches the limitation in claim 15, but fails to mention wherein the minimum signal receive level value corresponds to an acceptable amount of audio distortion of the content.
This teaching is disclosed by Nguyen: a system for reducing disruptions in recorded programming ([Title]), in order to provide improved user experience viewing programming from television service providers subject to program content disruptions ([0013]-[0014]) including satellite delivered programming ([0015]-[0016]), determining if a signal receive level is below a minimum signal receive level which is a signal level required (detects a disruption at the program signal level ... monitoring the quality (e.g., strength or energy) of the program signal received by the receiving device 118. When the strength of the program signal drops below a specified threshold level) ([0032] lines 4-7) to display content with a limited amount of pixilation and audio distortion (monitoring the quality of the video and/or audio provided ... When the program video or audio becomes degraded (e.g., as indicated by video/audio dropouts, video pixilation, audio distortion, or the like) ...indication that a program disruption has been detected.) ([0032] lines 11-19).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nguyen into the art of Martch as modified by Park in order to improve program continuity during interruptions using digital video and audio quality metrics.  


Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
November 18, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643